On February 13, 1989, the Defendant was sentenced to Count I, ten (10) years for Felony Theft; Count II, six (6) months in the Missoula County Jail; said sentence shall be served concurrently with each other. The defendant is sentenced to an additional thirty (30) years for being an Habitual Offender. The sentence shall run consecutive with the sentences imposed in Count I. It is recommended restitution be paid as a condition of parole plus other conditions as stated in the February 13,1989, Judgment. Credit is given for 194 days time served. The defendant is listed as a dangerous offender for purposes for parole eligibility.
On November 8,1991, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Ed Hayes, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, there was a split decision of the Sentence Review Division. The matter was remanded back to the Honorable Douglas Harkin to state specifically the reasons that the dangerous designation was based upon, there being no statement of reasons set forth in the Judgment. That is not to say the record may not support the dangerous designation, but that the reasons must be clearly stated pursuant to the latest Montana Supreme Court Decision on the subject.
OnFebruary25,1992, anAmended Judgmentwas issued by the Honorable Douglas G. Harkin. Therein Judge Harkin states that the transcript of the sentencing hearing of February 13,1989 contains the basis for the dangerous designation. The Court stated at that time:
“You are designated a dangerous offender because of your extensive criminal record.”
On April 23, 1992, the Sentence Review Board reviewed the February 25, 1992 Amended Judgment and it was the decisions of the Board that the Amended Judgment shall be unanimously affirmed.
The reason for the decision is because of the extensive criminal record of the defendant.
Hon. Thomas M. McKittrick, Hon. G. Todd Baugh, Judges